Citation Nr: 0612974	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-09 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran had active service from September 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes at the outset that the veteran's service 
medical records were not found and are presumed to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri in 1973.  In a case where the 
service medical records are presumed destroyed, VA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1990).  

In her notice of disagreement, the veteran reported that she 
had right knee surgery in 1985, followed by a total knee 
replacement in 1992.  She asserts that she was told that her 
knee disorder was due to an old injury.  This relevant post-
service medical evidence must be obtained.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2005).  The RO 
should also obtain any other  treatment records pertaining to 
the veteran's right hip, knee and ankle disorders that may be 
available.  Id.

Also, in her notice of disagreement, the veteran reported 
that she retired on Social Security disability in 1992.  The 
United States Court of Appeals for Veterans Claims (Court) 
has repeatedly held that when VA is on notice that there are 
Social Security Administration (SSA) records, it must obtain 
and consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Consequently, the veteran's SSA medical 
records should be obtained and considered.  

As this case must be remanded for the development noted 
above, the RO should ensure that all additional notification 
and development actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2005).

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, the AMC/RO should ensure that 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is provided to the veteran, which informs her that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
for any of the disabilities at issue, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  The AMC/RO should 
provide the veteran written notification 
specific to her claims for service 
connection of the notification 
requirements on the claims.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to any of her claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  

The AMC/RO's under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) should include 
an explanation as to the information or 
evidence needed to establish the 
underlying service connection claims and 
disability ratings and effective dates 
for the claims, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The AMC/RO should ask the veteran to 
complete medical releases for all medical 
care facilities or providers who have 
treated her for a right hip, right knee 
or right ankle disorder since service, to 
include the facility(ies) where right 
knee surgery was preformed in 1985 and 
again in 1992.  Thereafter, the AMC/RO 
should ask any hospital, clinic or care 
giver identified by the veteran for 
complete copies of her medical records.  

3.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

4.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated, to include a VA examination 
and/or medical opinion.  If further action 
is required, the AMC/RO should undertake 
it before further adjudication of the 
claim.

5.  The AMC/RO should then readjudicate 
the claims for service connection for a 
right hip disability, a right knee 
disability and a right ankle disability in 
light of any evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

